DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Workout and Brain-Training Method and System”.
The disclosure is objected to because of the following informality: “braining-training methods” recited in [0002] should likely read “brain.

Claim Objections
Claims 11 is objected to because of the following informality: “prompting to user” recited in ln. 4 should likely read “prompting the user”.  Appropriate correction is required.
Claims 12 and 14 are objected to because of the following informalities (using claim 12 as an example):
“the plurality of exercise movement” recited in ln. 2-3 should likely read “the plurality of exercise movements”; and
“prompting to user” recited in ln. 5 should likely read “prompting the user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, 11-12, and 14, which are all dependent on claim 1, recite “wherein the prompting the user to identify the exercise movement comprises…”. However, it is unclear which “prompting” limitation of claim 1 the dependent claims are discussing (i.e., the prompting the user to identify movements in the sequence in original order, in reverse order, based on a position of the exercise movement in the sequence, etc.). Accordingly, the claims are indefinite. 
For clarity, Examiner points to claim 8, which specifically claims “wherein the prompting the user to identify exercise movements that are in the sequence comprises” (Emphasis added).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
Regarding claim 1, analyzed as the representative claim:
[Step 1] Claim 1 recites “A computer-implemented method for a workout-training, the method comprising:”, which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A computer-implemented method for a workout-training, the method comprising: generating, by a computing system, a plurality of exercise movements in a sequence;
Generating a plurality of exercise movements in a sequence is an abstract idea because it encompasses a mental process (including an observation, evaluation, judgment, opinion), or alternatively, a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
The computing system is a generic, additional element.
providing, by the computing system, to a user each exercise movement of the plurality of exercise movements according to the sequence; and
Providing to a user each exercise movement of the plurality of exercise movements according to the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
The computing system is a generic, additional element.
challenging, by the computing system, the user’s memory of the sequence, wherein the challenging the user’s memory of the sequence comprises at least one of:
Challenging the user’s memory of the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
The computing system is a generic, additional element.
prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in original order;
Prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in original order is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in reverse order;
Prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in reverse order is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
identifying a sample exercise movement of the plurality of exercise movements in the sequence and prompting the user to identify an exercise movement that is later in the sequence compared to the sample exercise movement;
Identifying a sample exercise movement of the plurality of exercise movements in the sequence is an abstract idea because it encompasses a mental process (including an observation, evaluation, judgment, opinion), or alternatively, a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
Meanwhile, prompting the user to identify an exercise movement that is later in the sequence compared to the sample exercise movement is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
identifying a sample exercise movement of the plurality of exercise movements in the sequence and prompting the user to identify an exercise movement that is earlier in the sequence compared to the sample exercise movement;
Identifying a sample exercise movement of the plurality of exercise movements in the sequence is an abstract idea because it encompasses a mental process (including an observation, evaluation, judgment, opinion), or alternatively, a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
Meanwhile, prompting the user to identify an exercise movement that is earlier in the sequence compared to the sample exercise movement is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
prompting the user to identify an exercise movement based on a position of the exercise movement in the sequence;
Prompting the user to identify an exercise movement based on a position of the exercise movement in the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
prompting the user to identify a total number of exercise movements in the sequence;
Prompting the user to identify a total number of exercise movements in the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
prompting the user to identify exercise movements that are in the sequence;
Prompting the user to identify exercise movements that are in the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
prompting the user to identify exercise movements that are not in the sequence; and
Prompting the user to identify exercise movements that are not in the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
providing a list of the plurality of exercise movements in a scrambled order and prompting the user to unscramble the list into the sequence.
Providing a list of the plurality of exercise movements in a scrambled order and prompting the user to unscramble the list into the sequence is an abstract idea because it encompasses a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).


	As noted in the Independent Claim 1/ Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed as a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions) and/or in the mind or using pen and paper (mental process). The claim is directed towards a method of providing a plurality of exercise movements to a user, and question and answer. For example, the claim encompasses an instructor generating and providing exercises to a user/student, and then instructing the user to regurgitate the particular exercises based on the instructor’s instructions (either by identifying the exercise(s), performing the exercise(s), etc.). Accordingly, the claim recites an abstract idea.
	[Step 2A – Prong 2] The additional element of a “computing system” for generating and providing the plurality of exercise movements to a user and for challenging the user’s memory of a sequence of the plurality of exercise movements is recited at a high level of generality such that it does not integrate the abstract idea into a practical application. That is, the computing system is operating in its ordinary capacity (gathering and transmitting/displaying data), and does not use the judicial exception in a manner that imposes a meaningful limit on the exception. (See MPEP 2106.04(d)). As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic computing system to automate the method. Accordingly, the claim is directed to an abstract idea.
	[Step 2B] Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system amounts to no more than mere instructions to apply the exception using a generic computing system (See Specification, [0083], where the computer system can be a desktop computer, laptop computer, PDA, or mobile phone, for example, comprising generic components such as a processor, main memory, nonvolatile memory, display, at least one input device, an image capture device (i.e., camera), a drive unit, a signal generation unit (i.e., speaker), and a network interface device), which cannot provide an inventive concept. (See MPEP 2106.05(f)). Accordingly, claim 1 is not patent eligible.
	Independent claims 19 and 20 are directed towards a system and non-transitory computer-readable medium of claim 1, respectively, and are rejected in like manner. Claims 19 and 20 recite the additional claim elements of “at least one hardware processor” and “a memory storing instructions that, when executed by the at least one processor, cause the system to perform” the method steps of claim 1. However, the at least one hardware processor and the memory are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computing devices. Therefore, these additional elements do not integrate the abstract idea into a practical application, nor provide an inventive concept. Accordingly, claims 19 and 20 are not patent eligible.
	Dependent claims 2-18 include all the limitations of independent claim 1 upon which they depend and, as such, recite the same abstract idea noted above. The claims do not include additional elements to integrate the abstract idea into a practical application nor provide an inventive concept. For example, the additional limitation of “providing at least one performing aid including performance of the plurality of exercise movements in the sequence” (claims 2-3, 12, and 14) encompasses, for instance, an instructor acting out (performing) the plurality of exercise movements to the user to teach the user the plurality of exercise movements and/or the sequence of the plurality of exercise movements. Moreover, the additional elements of “providing a list of names or icons of the plurality of exercise movements” and “receiving” data (i.e., name, performance) from the user (claims 4 and 8) encompasses, for instance, an instructor providing instructions/questions to the user and receiving a response/answer (See Specification, [0031], where an “icon” can be a snapshot of a performance of a movement”). These limitations are further directed to the abstract idea of a method of organizing human activity (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The additional elements of a “microphone”, “camera”, or “controller” (claims 11-12 and 14) for receiving the user’s input/answers are recited generically, operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception. The claims, as a whole, are directed towards providing instructions/questions (prompts) to the user, receiving user inputs/answers, and providing feedback based on the inputs/answers (claim 13). Hence, dependent claims 2-18 are directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. Therefore, dependent claims 2-18 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (U.S. Pub. 2013/0302768 A1).
Regarding claim 1, Webb discloses a computer-implemented method for a workout training (Fig. 3; [0025]; [0032]), the method comprising: generating, by a computing system, a plurality of exercise movements in a sequence and providing, by the computing system, to a user each exercise movement of the plurality of exercise movements according to the sequence (Fig. 3, #301; Abstract; [0028-0029]; [0032], where audio cues associated with a sequence (two or more positions or moves) are provided to a user by a physical activity instructional apparatus that includes a mobile computer) and further discloses challenging, by the computing system, the user’s memory of the sequence, wherein the challenging the user’s memory of the sequence comprises at least one of: prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in original order; prompting the user to identify each exercise movement of the plurality of exercise movements in the sequence in reverse order; identifying a sample exercise movement of the plurality of exercise movements in the sequence and prompting the user to identify an exercise movement that is later in the sequence compared to the sample exercise movement; identifying a sample exercise movement of the plurality of exercise movements in the sequence and prompting the user to identify an exercise movement that is earlier in the sequence compared to the sample exercise movement; prompting the user to identify an exercise movement based on a position of the exercise movement in the sequence; prompting the user to identify a total number of exercise movements in the sequence; prompting the user to identify exercise movements that are in the sequence; prompting the user to identify exercise movements that are not in the sequence; and providing a list of the plurality of exercise movements in a scrambled order and prompting the user to unscramble the list into the sequence (Abstract; [0028-0029]; [0032]; [0034], where the physical activity instructional apparatus that includes a mobile computer may prompt the user to perform the positions or moves in a sequence in a number of ways, and can determine if the sequence has been correctly performed in its entirety).
Claims 19 and 20 are a system and non-transitory computer-readable medium of claim 1, respectively, and are rejected in like manner (Figs. 1-2).

Regarding claim 2, Webb discloses the computer-implemented method of claim 1 further comprising: providing at least one performing aid including performances of the plurality of exercise movements in the sequences ([0018], where an audio clip (performing aid) may be provided to the user to indicate the name of the next move in the sequence and/or an instructive audio message based on the user’s performance of the plurality of exercise movements in the sequence; see also [0036], where a video of the sequence may be displayed visually to the user);
providing a plurality of names, wherein each name of the plurality of names corresponds to a respective exercise movement ([0018]; [0029]; [0032], wherein the invention discloses providing names for the positions or moves of the sequence); and
prompting the user to follow the at least one performing aid ([0018]; [0028-0029]).

Regarding claim 3, Webb discloses the computer-implemented method of claim 2, wherein the at least one performing aid is stopped before the challenging the user’s memory of the sequence ([0019], where the user may attempt another position or move of the sequence without first receiving another cue; see also [0032]; [0034], where the user may be provided a cue in the form of an audio clip associated with a sequence name and the user is to perform the sequence in its entirety).

Regarding claim 4, Webb discloses providing a list of names or icons of the plurality of exercise movements in an order of the sequence (Fig. 1, #150-155; [0013]; [0018]; [0028-0029]; [0032], where positions or moves of the sequence are named and provided (listed) to the user in an order of the sequence so that the user may learn a sequence of, for example, martial arts moves, dance steps, yoga positions, or a sequence of positions or moves for any other type of physical activity).

Regarding claim 6, Webb discloses the computer-implemented method of claim 1, further comprising providing a plurality of names or icons that corresponds to the plurality of exercise movements ([0018]; [0029]; [0032], wherein the invention discloses providing names for the positions or moves of the sequence), wherein the prompting the user to identify the exercise movement comprises prompting the user to identify the name or the icon that corresponds to the exercise movement ([0029], wherein the audio cue (prompt) may be for the user to perform a named position or move, such as a specific karate punch, such that the user must correctly identify and then perform the named punch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of LoSasso (U.S. Pub. 2013/0167888 A1).
Regarding claim 5, Webb does not explicitly disclose prompting the user to perform the plurality of exercise movements on a mirror side. However, LoSasso, which discusses providing visual and auditory cues to a user for exercise training, teaches a user repeating the same exercise(s) using the opposite limbs (aka mirror side) ([0070]). It would have been obvious to one of ordinary skill in the art at the time of filing to require the user to perform the plurality of exercise movements on a mirror side, as well, as taught by LoSasso, in order to provide complete workout training to the user.

Claim 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Chan (U.S. Pub. 2007/0134632 A1).
Regarding claim 7, Webb does not explicitly disclose wherein the prompting the user to identify the exercise movement comprises: providing the name and prompting the user to identify the icon that corresponds to the name; or providing the icon and prompting the user to identify the name that corresponds to the icon. However, Chan teaches providing stimuli aurally to the user in a particular order and prompting the user to identify the icons that correspond to the stimuli in the order in which they were aurally presented (Fig. 25; [0150]). It would have been obvious to one of ordinary skill in the art at the time of filing to provide names (aural stimuli) to the user in a sequence and prompt the user to identify the icons that correspond to the names in the proper order, as taught by Chan, in order to challenge the user’s memory after aural presentation of a sequence, as disclosed by Webb (Chan, [0150-0151]).

Regarding claim 8, Webb does not explicitly further disclose wherein the prompting the user to identify exercise movements that are in the sequence comprises: providing a list including the plurality of exercise movements and additional exercise movements not in the sequence. However, Chan discloses providing stimuli aurally to a user in a particular order and providing icons that correspond to the stimuli, as well as additional icons not present in the sequence (i.e., distracters) ([0149-0150]). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a list of the plurality of exercise movements (cues/stimuli) to the user in Webb, along with additional exercise movements (cues/stimuli) not in the sequence, as taught by Chan, in order to make the task more difficult for the user (Chan, [0150]).

Regarding claim 16, Webb does not further explicitly disclose adding at least one new movement to the plurality of exercise movements; and updating the plurality of exercise movements in the sequence to include the new movement. However, Chan, which discusses the use of brain health programs to enhance user memory and improve user cognition ([0086]), teaches adding at least one new stimuli to the string of stimuli and updating the presentation of the stimuli according to the addition (Figs. 25-26; [0150-0151]). It would have been obvious to one of ordinary skill in the art at the time of the invention to add at least one additional stimuli (i.e., new movement) to the sequence, as taught by Chan, to the plurality of exercise movements in Webb in order to increase the level of training (Chan, [0151]) (See also Webb, [0005], where the permutations of positions or moves that may occur in a given order varies since the length of the sequence may be any length).

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Avidan (U.S. Pub. 2008/0070207 A1).
Regarding claim 9, Webb does not further disclose generating a score based on whether the user has successfully identified the exercise movement. However, Avidan teaches that limitation (Fig. 6D; [0054]; [0058-0059], where a user attempts to input a same sequence that was provided to the user using the graphical user interface and a keyboard and/or a microphone, and wherein the user’s performance is scored). It would have been obvious to one of ordinary skill in the art at the time of filing to generate a score indicative of whether the user has successfully identified the exercise movement, as taught by Avidan, in order to display the score to the user undergoing the training so that the user and/or a third party may monitor cognitive improvements and/or decline (See, e.g., Avidan, [0027-0028], where memory scores provide for early detection and/or progression of cognitive illnesses).

Regarding claim 11, Webb discloses the computer-implemented method of claim 1, and further discloses providing a plurality of names that corresponds to the plurality of exercise movements ([0018]; [0029]; [0032], wherein the invention discloses providing names for the positions or moves of the sequence). Webb further discloses sensors used to determine how the user is positioned and has moved ([0014]), as well as microphone (Fig. 2, #171) coupled to the mobile computer ([0029]). However, Webb does not explicitly disclose providing a microphone to the user, wherein the prompting the user to identify the exercise movement comprises prompting the user to announce a name that corresponds to the exercise movement into the microphone, and receiving the name from the user via the microphone. However, Avidan teaches that limitation ([0058], where a user attempts to input a same sequence that was provided to the user using a microphone). It would have been obvious to one of ordinary skill in the art at the time of filing to collect input from the user via any type of sensor, including a microphone, as taught by Avidan, located within or communicatively coupled to the computing system (mobile device) of Webb.  

Regarding claim 14, Webb discloses the computer-implemented method of claim 1 further comprising: providing at least one performing aid including performances of the plurality of exercise movements in the sequences ([0018], where an audio clip (performing aid) may be provided to the user to indicate the name of the next move in the sequence and/or an instructive audio message based on the user’s performance of the plurality of exercise movements in the sequence; see also [0036], where a video of the sequence may be displayed visually to the user), and wherein the prompting the user to identify the exercise movement comprises prompting the user to perform the exercise movement ([0029], where the user is prompted to perform a named position or move based on an audio clip associated with the first position or move).
While Webb does not explicitly disclose providing at least one controller to the user and receiving the user’s performance via the at least one controller, Avidan teaches those limitations ([0034]; [0058], where the user is to perform the memorization challenges utilizing a graphical user interface and a keyboard and/or keypad). It would have been obvious to one of ordinary skill in the art at the time of filing to collect input from the user via any type of sensor, including a keyboard and/or keypad, as taught by Avidan, located within or communicatively coupled to the computing system (mobile device) of Webb.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Gaglani et al. (hereinafter “Gaglani”) (U.S. Pub. 2015/0325133 A1).
Regarding claim 10, Webb discloses the computer-implemented method of claim 1, but does not expressly further disclose tracking a set of exercise movements that the user has not successfully identified; and generating a subset of the plurality of exercise movements based on the set of exercise movements. However, Gaglani teaches determining (tracking) which questions a user has answered incorrectly, and generating a subset of those questions (Figs. 3A-3B; [0052]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the intelligent delivery method taught by Gaglani in the invention of Webb in order to keep track of which challenges and/or exercises the user needs to work on by tracking incorrect answers and generating a subset of questions/challenges based on the incorrect answers so that the user can go back and practice that specific subset of questions in order to improve.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Song et al. (hereinafter “Song”) (U.S. Pub. 2012/0172177 A1).
Regarding claim 12, Webb discloses further providing a plurality of performing aids including performances of the plurality of exercise movement ([0018], where an audio clip (performing aid) may be provided to the user to indicate the name of the next move in the sequence and/or an instructive audio message based on the user’s performance of the plurality of exercise movements in the sequence; see also [0036], where a video of the sequence may be displayed visually to the user), and wherein the prompting the user to identify the exercise movement comprises prompting the user to perform the exercise movement ([0029], where the user is prompted to perform a named position or move based on an audio clip associated with the first position or move). Webb further teaches utilizing sensors to receive user performance data ([0014-0015]; [0029]; [0032]); however, Webb does not explicitly disclose wherein said sensors include a camera provided to the user for receiving the user’s performance. Nevertheless, Song teaches providing a camera to the user for capturing the movements of the user for later analyzation ([0039]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a camera, in addition to and/or as opposed to the sensors of Webb for detecting location/orientation/velocity/angular velocity/acceleration ([0032]), integrated or operably connected to the computing system (mobile device) of Webb for recording user performance data, as taught by Song, for later evaluation/comparison to a set of exercises ([0039]; [0050]).

Regarding claim 13, Webb does not explicitly disclose evaluating a pose or posture of the user’s performance using image recognition. However, Song teaches that limitation ([0041], where pictures or video of the user captured by the camera can be analyzed using image recognition technology to evaluate the movements of the user). Further, Song teaches providing a suggestion to improve the pose or posture ([0039], where instructions might be given to the user according to the comparison result so that the user can correct (improve) his movements accordingly). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize image recognition techniques, as taught by Song, in order to analyze the user’s performance collected by sensor (i.e., camera) and provide feedback to the user based on the analyzation to improve the user’s performance (Song, [0039]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Gazzaley (U.S. Pub. 2017/0229037 A1).
Regarding claim 15, Webb does not explicitly disclose further providing a breakout time before the challenging the user’s memory of the sequence. However, Gazzaley teaches, following a delay period, prompting the user to perform a memory exercise ([0105]). It would have been obvious to one of ordinary skill in the art at the time of filing to wait a period of time (delay period/breakout time) before prompting the user to perform the memory exercise in order to challenge the user’s memory by requiring the user to remember information over a variable period of time.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Oberlander et al. (hereinafter “Oberlander”) (U.S. Pub. 2015/0302766 A1).
Regarding claim 17, Webb does not further expressly disclose prompting the user to perform an exercise movement not in the sequence. However, Oberlander teaches prompting the user to perform a bonus exercise separate from the exercises of the exercise session/sequence ([0129]). It would have been obvious to one of ordinary skill in the art at the time of filing to prompt the user to perform additional exercises not in the sequence/session, as taught by Oberlander, in order to strengthen the user’s memory of the sequence and/or of additional movements learned that were not in the provided sequence.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Moreno (U.S. Pub. 2017/0046971 A1).
Regarding claim 18, Webb does not further explicitly disclose wherein the challenging the user’s memory of the sequence comprises: providing at least one hint in associated with a correct answer. However, Moreno teaches that limitation ([0295], where hints can be given to the user during exercises). It would have been obvious to one of ordinary skill in the art at the time of filing to provide hints to the user, as taught by Moreno, to assist the user while also motivating them to continue with the training. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. 2016/0098932 A1 – Wachowiak teaches a system and method of using mobile devices in order to stimulate the brain and improve memory, wherein exercises/training and lessons are split into subcategories and provided to the user. 
U.S. Pub. 2008/0191864 A1 – Wolfson teaches a system that can be used for teaching a user known dances and/or a set of movements required in a known exercise in martial arts, or other body movement activities like yoga, gymnastics, army training, Pilates, Feldenkrais, movement and/or dance therapy or sport games, wherein the system displays on the display of the computing system a set of movements for the user to copy. 
U.S. 8,536,436 B2 – Moreno teaches initiating a memory module as a form of exercise review, whereby a set of questions relating to the exercise are posed to the user at the end of the exercise and may be regarding what the user learned during the exercise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715